



COURT OF APPEAL FOR ONTARIO

CITATION: Roda v. Toronto Police Services Board, 2017 ONCA
    768

DATE: 20171003

DOCKET: C61827

Sharpe, Blair and Epstein JJ.A.

BETWEEN

Frank Roda

Plaintiff (Appellant)

and

Toronto Police Services
    Board
, Detective Timothy Kavanagh (Major Crime Unit),
P.C. Bronagh Fynes
, Ronald Hitti and Brian Rowsell

Defendants (Respondents)

Frank Roda, acting in person

Richard Oliver and Penelope Ma, for the respondents,
    Toronto Police Services Board and P.C. Bronagh Fynes

Heard and released orally: October 2, 2017

On appeal from the judgment of Justice S.F. Dunphy of the
    Superior Court of Justice, dated January 29, 2016.

REASONS FOR DECISION

[1]

The appellant was arrested in 2006 and charged with a number of offences.
    He was committed for trial after a preliminary hearing in which the preliminary
    hearing judge concluded that the Crown had made out a
prima facie
case. He was found not guilty of all charges after a jury trial. The appellant
    then launched this civil claim against the Toronto Police Services Board, two
    police officers involved in the investigation, as well as his alleged victims.
    His claim was based on a number of torts including negligent investigation
    against the Police Services Board and the police officers. His claims against
    two of the defendants were dismissed or discontinued prior to the motion that
    is the subject of this appeal. The remaining defendants, the Toronto Police
    Services Board and one of the officers involved in the investigation brought
    this motion for summary judgment.

[2]

The motion judge gave careful and detailed reasons concluding that
    several of the claims were statute barred and that the appellant had adduced no
    evidence capable of supporting the remaining claims for negligent investigation
    and perjury.

[3]

The appellant has advanced nothing before us to question the motion
    judges determination that several of the claims were statute barred. As for
    the claims for negligent investigation and perjury, we agree with para. 80 of
    the motion judges reasons where he stated:

While termination of proceedings in favour of the plaintiff is
    a necessary condition to a negligent investigation claim it is not a sufficient
    one. Not every acquittal warrants a claim. There must also be a breach of the
    standard of care of a reasonable police officer in similar circumstances
    determined subject to all of the uncertainties and frailties of foresight and not
    resorting to the harsh perfection of hindsight.

[4]

The appellant has adduced no evidence capable of satisfying that
    standard. We are not persuaded that the proposed fresh evidence should be
    admitted. It was available at the time of the summary judgment motion and in
    any event, it does not fill the void identified by the motion judge, namely,
    that the appellant has failed to adduce any evidence capable of supporting his
    allegations.

[5]

Accordingly, the appeal is dismissed. Costs to the respondents fixed at
    $10,000 inclusive of taxes and disbursements.

Robert J. Sharpe
    J.A.

R.A. Blair J.A.

Gloria Epstein
    J.A.


